              Case 2:17-cr-00064-JAM Document 252 Filed 07/07/20 Page 1 of 2


     TONI H. WHITE (SBN 210119)
 1   ATTORNEY AT LAW
 2
     P.O. BOX 1081
     El Dorado, CA. 95623
 3   Tel. (530) 885-6244
 4
     Attorney for Defendant
 5
     GEORGINA LOPEZ QUINTERO
 6
                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 7

 8

     UNITED STATES OF AMERICA,                        ) No. 2:17-CR-00064 JAM
 9
                                                      )
                                                      )
10          Plaintiff,                                )         ORDER
                                                      )
11
     v.                                               )
                                                      )
12
     Nava et al.                                      )
                                                      )
13
                                                      )
            Defendant.                                )
14
                                                      )
                                                      )
15
                                                      )
16

17          Based on the Request for Appearance Waiver filed with this Court on June 29, 2020, and
18
     on the information and signatures contained therein, it is hereby ordered that Defendant
19
     GEORGINA LOPEZ QUINTERO’S appearance be waived in the circumstances set forth herein,
20
     subject to any Order by the Court requiring her appearance, which would supersede this Order.
21

22          GEORGINA LOPEZ QUINTERO’S appearance is waived for hearings of any motion or

23   other pre-trial proceeding in this case, including, but not limited to, when the case is ordered set
24
     for trial, when a continuance is ordered, and when any other action is taken by the court before or
25
     after hearing, except upon arraignment, plea, impanelment of a jury, trial and imposition of
26

27

28

                                                       1
              Case 2:17-cr-00064-JAM Document 252 Filed 07/07/20 Page 2 of 2


     sentence pursuant to Federal Rule of Criminal Procedure 43(b)(3).
 1

 2
            IT IS SO ORDERED this 6th day of July, 2020.
 3

 4
            /s/ John A. Mendez_________________________
 5
            HON. JOHN A. MENDEZ
 6
            UNITED STATES DISTRICT COURT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    2
